Citation Nr: 0316922	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  95-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 21, to June 30, 
1989, and had active duty training from March 7, to May 25, 
1990.  

By rating action in May 1990, the RO denied service 
connection for a right knee disability.  The veteran was 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 decision by the RO 
which denied service connection for a right knee disability.  
A personal hearing at the RO was held in February 1996.  A 
video conference hearing before a member of the Board was 
held in July 1996.  The Board remanded the appeal to the RO 
for additional development in April 1998.  At that time, the 
issue was recharacterized to whether new and material 
evidence was received to reopen the claim of service 
connection for a right knee disability.  

In April 1999, the RO found that new and material evidence 
had been received to reopen the claim and denied service 
connection on a de novo basis.  A personal hearing at the RO 
was held in April 2000.  

While the RO found that the new and material evidence was 
received to reopen the claim, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996).  Accordingly, the issue has been restated on the first 
page of this decision to reflect the appropriate adjudicatory 
issue on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a right knee disability was 
finally denied by an unappealed rating decision by the RO in 
May 1990.  

3.  The additional evidence received since the May 1990 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for a right knee disorder.  

4.  There is no competent medical evidence showing that the 
veteran aggravated his pre-existing right knee disability in 
service.  


CONCLUSIONS OF LAW

1.  The May 1990 RO decision which denied service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claim of service connection for a right knee disability.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 
5126 (West 2002); C.F.R. §§ 3.104(a), 3.156(a), 20.1105 
(2002).  

3.  The veteran's preexisting right knee disability was not 
aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA by letter in March 2001 and was provided with the 
appropriate laws and regulations pertaining to VA's duty to 
assist in the Supplemental Statement of the Case (SSOC) 
promulgated in April 2003.  He was notified of VA's duty to 
assist under the newly enacted legislation and that he could 
submit additional evidence.  He was advised of the evidence 
that had already been obtained in the Statement of the Case 
issued in January 2000, and in supplemental statements of the 
case (SSOC) issued in March and June 1996, April and June 
1999, and June 2000.  The Board remanded the appeal in April 
1998 to obtain additional information pertaining to treatment 
of his knee problems, and to afford him an opportunity to 
supplement the record.  He testified at three personal 
hearing, including a video conference hearing before a member 
of the Board.  All pertinent VA and non-VA records have been 
obtained and associated with the claims file.  The veteran 
has not alleged the presence of any additional available 
evidence which would be pertinent to his claim.  He has been 
given every opportunity to provide evidence to support his 
claim, and all notification and development actions needed to 
render a fair decision on the issue has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  



New & Material

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).  

As noted above, service connection for a right knee 
disability was denied by the RO in May 1990.  Because the 
present appeal does not arise from an original claim, but 
rather from an attempt to reopen a claim which was denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  In order to 
reopen a claim which has been previously finally denied, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C. A. § 5108.  Section 7105(c), Title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
sections 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2002).  

The evidence of record at the time of the final rating 
decision in May 1990 included the veteran's service medical 
records which showed the following:

On a Report of Medical History for entrance into military 
service in March 1989, the veteran denied any history of a 
trick or locked knee problems or any prior medical treatment 
except for a burn injury while in high school.  No 
abnormalities referable to his right knee were noted on 
examination at that time.  The veteran entered active service 
on March 21, 1989.  

On April 6, 1989, the veteran was seen for right knee pain of 
one week duration.  At that time, he denied any history of 
trauma.  On examination, he had full range of motion with no 
evidence of edema, deformity, discoloration, tenderness, or 
crepitus.  The assessment was overuse syndrome.  

When seen four days later, the veteran reported that he had 
injured his right knee playing sports five to six years 
earlier which required an arthroscopy for cartilage repair.  
The veteran was in his second week of basic training and 
denied any specific trauma to his knee during service.  On 
examination, range of motion was grossly within normal limits 
except for some slight limitation at he end of flexion.  
There was trace effusion, patella crepitus, pain on 
compression, positive anterior cruciate ligament laxity, 
positive pivot shift, and no point tenderness.  McMurray's 
sign was negative.  X-ray studies of the right knee showed 
degenerative changes and a possible loose body.  He was 
referred to the orthopedic clinic for additional evaluation.  
The findings from that evaluation were essentially the same.  
The impression included status post arthroscopy of the right 
knee prior to service, moderate degenerative joint disease, 
right ACL insufficiency, and right medial meniscectomy.  He 
was referred to the physical therapy clinic and started on a 
rehabilitation program.  

An Entrance Physical Standards Board Proceeding (EPSBP) in 
June 1989 noted the veteran's reported history of a right 
knee injury playing basketball and an arthroscopy for torn 
cartilage.  On examination, there was +1 effusion, positive 
anterior drawer and Lachman test, +2 to 3 patellar crepitus, 
anteromedial joint line tenderness on deep palpation, and 
mild anteromedial rotary instability.  Range of motion was 
full, and the medial and lateral collateral ligaments 
appeared to be intact.  The report noted that the veteran was 
unable to perform routine military training without 
experiencing significant pain, instability, and effusion in 
the right knee, and that he had undergone a course of 
physical therapy and medical profiling in an effort to 
rehabilitate the knee without success.  The EPSBP concluded 
that the veteran had a right knee disability at the time he 
entered military service; that he suffered no trauma to the 
knee during service; that further military training would 
only aggravate his knee disorder, and concluded that he was 
unfit for induction into military service and recommended his 
separation from service.  The veteran was separated from 
military service on June 30, 1989.  

Associated with the service medical records is a statement 
from the Broadlawns Medical Center.  The statement was to the 
effect that the veteran was seeking a medical release to go 
into the Army.  He gave a history of tendonitis in the right 
knee in June 1989, but that he was not having any problems at 
the present time.  Following examination, the examiner opined 
that the right knee tendonitis had completely resolved and 
that there were no restrictions for entering the military.

On a report of medical history for enlistment into the Army 
Reserves in February 1990, the veteran specifically denied 
any knee problems, and no bone, joint, or other 
abnormalities.  He reported that he was discharged from the 
Army in June 1989 for right knee tendonitis, and denied 
treatment for any knee problems.  No pertinent abnormalities 
were noted on examination at that time.  

A outpatient report from a health clinic at Ft. Pickett, VA 
dated in June 1990 noted complaints of right and left knee 
pain.  He was given Motrin.  He was seen a few days later for 
an ankle sprain, however, no complaints or findings referable 
to his right knee were noted at that time.  

Based on the above, the RO, in May 1990, denied service 
connection on the basis that a right knee disability was 
present when the veteran entered military service and that it 
was not aggravated during service.  The veteran was notified 
of this decision and did not appeal.  

In January 1995, the veteran submitted a claim of service 
connection for a right knee disability and asserted that he 
injured the knee in basic training in 1989.  He denied any 
history of injury or surgery on the right knee prior to 
military service and reported that the first surgery on his 
knee was in 1993.  

The recently submitted evidence includes numerous medical 
records and statements from various sources which will be 
discussed in more detail hereinbelow.  On the initial 
question of new and material evidence, the most significant 
document is a statement from a private physician, Dr. J. P. 
Davick in which he opined that the veteran's current right 
knee problems were directly related to his injury in service.  

Dr. Davick's statement was not previously considered, bears 
directly and substantially on the issue, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  In other words, the evidence 
is new and material.  38 C.F.R. § 3.156.  Therefore, the 
claim will be reopened solely on the basis of this evidence.  
Inasmuch as the Board finds that the medical opinion is new 
and material, there is no need to discuss whether the other 
evidence is likewise new and material.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Initially, the 
Board notes that the issue of service connection for a right 
knee disability is subject to the VA having met its duty to 
notify and assist under 38 U.S.C.A. § 5107(a).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As explained 
above, the Board finds that VA's duty to assist and notify 
the veteran has been completed and that he will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard, at 384.  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additional evidence in the records includes statements from 
the veteran's mother and his high school football coach which 
were to the effect that his right knee was not injured 
playing sports during high school.  Also included were copies 
of physical examinations for college admission dated in 1984 
and 1985.  These records show no history of a right knee 
injury or pertinent abnormalities.  

Treatment records from Robert J. Weatherwax, M.D., include an 
October 1993 operative report for right knee surgery.  The 
treatment records showed a history of chronic knee problems 
since an injury in service in 1989.  There was no mention of 
a right knee injury or surgery prior to military service.  

A letter from Justin L. Ban, M.D. dated in May 1995 was to 
the effect that the veteran was a patient of his in 1983, and 
that he had no musculoskeletal problems at that time.  

A letter from Jeffrey P. Davick, M.D., dated in November 1995 
was to the effect that he first treated the veteran for right 
knee problems in February 1995.  At that time, the veteran 
reported a history of a right knee injury in service in 1989; 
arthroscopy with a partial medial meniscectomy by Dr. 
Weatherwax in 1993, and anterior cruciate ligament 
reconstruction October 1995.  Dr. Davick opined that, based 
on the veteran's reported medical history, he believed that 
his right knee problems were directly related to his injury 
in service.  

The veteran testified at three personal hearings, two at the 
RO and one before a member of the Board via videoconference 
from the RO.  The Board member who conducted that hearing is 
no longer at the Board.  The veteran was notified of this and 
was offered another hearing but declined.  (See veteran's 
November 996 letter).  The testimony at all three hearings 
was essentially the same.  In essence, the veteran testified 
that he had never injured his right knee or had surgery on 
the knee prior to military service and that he believed that 
his current knee problems were related to an injury he 
sustained on the obstacle course during basic training.  

The diagnoses on a VA examination in September 1999 included 
history of right knee injury and subsequent arthroscopic 
meniscectomy followed by anterior cruciate reconstruction, 
and advanced post-traumatic degenerative joint disease of the 
right knee secondary to prior injury and meniscectomy.  

In November 1999, a VA examiner rendered an opinion to the 
effect that he believed that the evidence supported the 
conclusion that the veteran did not have a right knee injury 
or surgery prior to military service.  The examiner indicated 
that he based his conclusion on the fact that there were no 
right knee abnormalities noted on the veteran's entrance 
examination in 1989, and the fact that the veteran had 
repeatedly denied any history of right knee problems or 
surgery prior to entering military service, and claimed that 
he injured the knee during basic training.  

In December 1999, the same VA examiner was asked to review 
the claims file in detail and to render an opinion with 
supporting rationale.  

In December 1999, the examiner indicated that his earlier 
opinion was based largely on the veteran's self-described 
medical history.  He noted that the veteran reported a 
history of an injury and surgery to his right knee when he 
was seen for treatment on several occasions during service; 
that there was x-ray evidence of moderate degenerative 
changes in the knee within weeks of his entrance into 
service; that the veteran denied any history of specific 
trauma to the knee during service, and that the operative 
report by Dr. Weatherwax in October 1993 noted evidence of a 
prior partial medial meniscectomy.  He indicated that the x-
ray evidence of moderate degenerative changes shortly after 
entering military service suggested a longstanding 
degenerative process that existed prior to military service.  
He also noted Dr. Weatherwax's operative reported indicating 
that there was physical evidence of a prior partial 
meniscectomy.  He opined that the overwhelming evidence of 
record supported the conclusion of a right knee injury prior 
to entering military service in 1989.  

Copies of medical records were received via fax from Dr. 
Weatherwax in May 2000.  The records were similar to those 
submitted by the veteran in February 1995, except for the 
"Subjective" section of the initial evaluation on October 
13, 1993.  The official records stated that the veteran 
injured right knee about a month earlier when he was struck 
by a taxi.  It also showed a history of right knee damage to 
the anterior cruciate ligament and cartilage from a 
basketball injury in 1985, and a subsequent arthroscopy.  It 
was noted that veteran had maintained excellent strength in 
his thigh and had done reasonably well until the knee was 
injured in the motor vehicle accident.  Since then, his knee 
had been more symptomatic than it had been since the initial 
injury in 1985.  

A response to a request for treatment records from the Des 
Moines Medical Group in June 2000 was to the effect that the 
veteran's medical records had been destroyed in a flood and 
were no longer available.  

Laws & Regulations

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during other than a period of war.  38 U.S.C.A. 
§ 1131 (West 2002).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.306(b) (2002).  
In determining whether there is clear and unmistakable 
evidence to rebut the presumption of soundness, all evidence 
of record must be considered, including postservice medical 
opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) and 
Adams v. West, 13 Vet. App. 453 (2000).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2002).  
Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt, 1 
Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).  

Analysis

The initial question that the Board must resolve is whether 
the right knee disability existed prior to service.  The 
March 1989 enlistment examination and report of medical 
history were negative for any right knee abnormalities.  
Hence, the veteran is considered to have been in sound 
condition at enlistment.  

This presumption, however, is rebutted by the service medical 
records and the clinical findings by the EPSBP in June 1989.  
Those records show that the veteran was seen for right knee 
pain within two weeks of entering service.  At which time, he 
reported a sports injury to his knee several years prior to 
entering service which required arthroscopy for torn 
cartilage.  Following examination, the diagnosis included 
right anterior cruciate ligament insufficiency, right medial 
meniscectomy, and degenerative joint disease of the right 
knee.  

The service medical records do not show nor did the veteran 
ever assert that he injured his knee during training.  In 
fact, he repeatedly denied any specific trauma to his knee 
during service.  The records show that he was restricted from 
routine training and was started on physical therapy with no 
significant improvement.  

The Board finds that the clinical findings in the service 
medical records and the report of the EPSBP clearly and 
unmistakably show that his right knee problems existed prior 
to entry into service.  The fact that x-ray studies showed 
moderate degenerative arthritis in the knee joint only a few 
weeks after entering service is consistent with universally 
accepted medical principles that arthritis was present when 
he entered military service.  38 C.F.R. § 3.303(c) (2002).  
This was confirmed by a VA physician who had reviewed the 
entire claims file and offer an opinion to the effect that 
the presence of arthritis so soon after entering service 
suggested a longstanding degenerative process that existed 
prior to service.  Furthermore, the veteran recently admitted 
that he injured his right knee playing basketball in 1983, as 
reported in the service medical records.  (See veteran's 
letter dated in July 2000).  

Having found that the veteran's right knee disability existed 
prior to his entry into military service in March 1989, the 
Board must now determine whether it permanently increased in 
severity during service or that the increase in disability 
was due to the natural progress of the disease.  

In this regard, the Board finds that there is no evidence to 
show that the pre-existing right knee disorder underwent an 
increase in disability during service.  As noted earlier, 
temporary or intermittent flare-ups of symptoms during 
service are not sufficient to be considered aggravation 
absent worsening of the underlying disorder.  See Jensen v. 
Brown, 19 F.3d 1413, 1416 (1994); Hunt, 1 Vet. App. at 297.  
The service medical records show exacerbation of pain during 
physical activities, but no evidence of increased disability.  
Furthermore, the veteran specifically denied any knee 
problems when he was accepted into the Army Reserves in March 
1990, and no pertinent abnormalities were noted at that time.  
Notwithstanding that he misrepresented the nature and extent 
of his knee problems when he entered the Army Reserves, the 
record shows that his knee was sufficiently stable that he 
could still play basketball in June 1990, subsequent to his 
release from active duty training.  In fact, private medical 
records from Dr. Weatherwax in 1993 show that, except for 
some occasional discomfort, he had excellent strength and no 
significant problems with his right knee until he was struck 
by an automobile in September 1993.  Since the accident, he 
has had an arthroscopy for partial medial meniscectomy with 
articular shaving and anterior cruciate ligament 
reconstruction.  Moreover, the veteran has not provided any 
medical evidence of aggravation in service of his preexisting 
disability.  

There is no persuasive medical evidence or medical opinion 
that the pre-existing right knee disability was aggravated 
during military service.  While the veteran may well believe 
that his pre-existing knee disability was permanently 
aggravated in service, he has not provide any competent 
medical evidence to support his claim.  The veteran, as a 
layperson, is not competent to make this judgment.  When an 
opinion requires special experience or special knowledge, 
then the opinions of witnesses skilled in that particular 
science to which the question relates are required.  
Questions of medical causation require such expertise.  
Laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, the Board finds not basis to grant service 
connection for a right knee disability.  




ORDER

Service connection for a right knee disability is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

